Title: From John Adams to Benjamin Rush, 9 June 1789
From: Adams, John
To: Rush, Benjamin



Dear Sir
New York June 9. 1789

No! You and I will not cease to discuss political questions: but We will agree to disagree, whenever We please, or rather whenever either of Us thinks he has reason for it.—I really know not what you mean by apeing the Corruptions of the British Court.
I wish Congress had been called to meet at Philadelphia: but as it is now here, I can conceive of no Way to get it transported hither, without tearing and rending.—I own to you, that I shall wish to remain here rather than go to any other place than Philadelphia. Congress can not be accommodated in any other than a great City.
There was a dark and dirty Intrigue, which propagated in the Southern States that New England would not vote for G. Washington, and in the Northern States that New York Virginia and South Carolina would not vote for him but that all would vote for me, in order to Spread a Panick lest I should be President, and G. W. Vice President: and this manœuvre  made dupes even of two   Connecticut electors. I am well aware that this plot originated in N. York and am not at a loss to guess the Men or their Masters. I know very well how to make these men repent of their rashness.—it would be easy to Sett on foot an Inquiry: but it is not worth while.
That every Part of the Conduct and feelings of the Americans tends to that Species of Republick called a limited Monarchy I agree.—They were born and brought up in it. Their habits are fixed in it: but their heads are most miserably bewildered about it. There is not a more ridiculous Spectacle in the Universe, than the Politicks of our Country exhibit.—bawling about Republicanism which they understand not; and acting a Farce of Monarchy. We will have as you Say "but one great Man" yet even he shall not be a great Man.
I also, am as much a Republican as I was in 1775.—I do not "consider hereditary Monarchy or Aristocracy as Rebellion against Nature." on the contrary I esteem them both institutions of admirable Wisdom and exemplary Virtue, in a certain Stage of Society in a great Nation. The only Institutions that can possibly  preserve the Laws and Liberties of the People. and I am clear that America  must resort to them as an Asylum against Discord Seditions and Civil War, and that at no very distant period of time. I shall not live to See it—but you may. I think it therefore impolitick to cherish prejudices against Institutions which must be kept in view as the Hope of our Posterity.—I am by no means for attempting any such thing at present.—Our Country is not ripe for it, in many respects and it is not yet necessary but our ship must ultimately land on that shore or be cast away.
I do not "abhor Titles, nor the Pageantry of Government"—If I did I should abhor Government itself.—for there never was, and never will be, because there never can be, any government without Titles and Pageantry. There is not a Quaker Family in Pensilvania, governed without Titles and Pageantry. not a school, not a Colledge, not a Clubb can be governed without them.
"I love the People," with you.—too well to cheat them, lie to them or deceive them.—I wish those who have flattered them so much had loved them half as well.—If I had not loved them I never would have served them—if I did not love them now, I would not Serve them another hour—for I very well know that Vexation and Chagrine, must be my Portion, every moment I shall continue in public Life.
My Country appears to me, I assure you in great danger of fatal divisions, and especially because I Scarcely know of two Persons, who think, Speak and Act alike, in matters of Government. I am with real Friendship yours
John Adams